Citation Nr: 1213871	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10-05 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  A hearing before the undersigned Veterans Law Judge was held at the RO in November 2011.  The hearing transcript has been associated with the claims file.

The record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  The issue of entitlement to TDIU rating is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page. 

The issue of service connection for residuals of concussions has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2009 statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A new examination should be conducted based on the Veteran's histories of increased symptoms, to include inability to obtain gainful employment, since the December 2008 VA examination, which is the most recent relevant medical record associated with the file.  See, e.g., January 2009 statement; November 2011 hearing transcript.  See also Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, notably those dating after January 6, 2010.  

2.  Schedule the Veteran for an appropriate examination to determine the nature and severity of the psychiatric disability and to evaluate the status of the service-connected disabilities.  The examiner should review the claims file.  The examiner should address all symptoms and functional impairment, to include occupational impairment, associated with the psychiatric disability.  

Based on the examination and review of the record, the examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, (PTSD, evaluated as 30 percent disabling; tinnitus, 10 percent; scar, right arm, noncompensable; and erectile dysfunction, noncompensable) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the appellant's claim for increased rating for a psychiatric disability and for TDIU.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



